UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7802


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:03-cr-00010-RBS-1)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant         Pro Se. Laura Pellatiro
Tayman,   Assistant  United States        Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     Cross       appeals      the    district       court’s    margin

order    denying      his     Fed.     R.       Civ.    P.     60(b)     motion *     for

reconsideration of the district court’s 2003 order denying his

motion to dismiss criminal charges for lack of jurisdiction.                           We

have reviewed the record in this appeal and conclude that the

district    court     did     not    commit       reversible       error.         United

States v.   Cross,      No.    2:03-cr-00010-RBS-1             (E.D.    Va.    Oct.   23,

2013).     We dispense with oral argument because the facts and

legal    contentions    are     adequately        presented      in     the   materials

before   this   court    and    argument        would    not    aid    the    decisional

process.

                                                                                 AFFIRMED




     *
        Although the district court order that Cross sought
reconsideration of was entered in his criminal case, Cross
attempted to use a civil rule to effect reconsideration.



                                            2